Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154541 & (10)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154541
                                                                   COA: 333744
                                                                   Wayne CC: 13-000550-FH
  LAWRENCE VIRGIL WAGNER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 9, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand to conduct an evidentiary hearing and expand the record is DENIED.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2017
         p0619
                                                                              Clerk